Exhibit 10.30

 



SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this "Agreement") is entered into effective as
of January 31, 2011, by and between RREEF AMERICA REIT II CORP. BBBB, a Maryland
corporation (successor-in-interest to Wilshire Courtyard L.L.C., a Delaware
limited liability company) ("Landlord") and WPT Enterprises, Inc., a Nevada
corporation (successorin-interest to WPT Enterprises, Inc., a Delaware
corporation) ("Tenant").

 

1.Recitals.

 

1.1       Lease. Landlord and Tenant are parties to that certain Lease dated
September 24, 2004 (the "Original Lease") as amended by that certain Amendment
to Lease (the "First Amendment") dated March 21, 2006 (the Original Lease, as
amended, is referred to herein as the "Lease"), for premises in the Building
located at 5700 Wilshire Boulevard in Los Angeles, California, all as more
particularly described therein. All terms defined in the Lease not otherwise
defined herein shall have the same meanings when used in this Agreement.

 

1.2       Premises and Term. The Premises under the Lease currently consist of
25,797 rentable square feet comprised of (i) 15,901 rentable square feet of
space on the third (3rd) floor of the Building (referred to herein as the "Third
Floor Space"), and (ii) 9,896 rentable square feet on the sixth (6th) floor of
the Building, commonly known as Suite 625, defined in the First Amendment as the
"Added Space" and referred to herein as "Suite 625." The Lease Term is scheduled
to expire on June 30, 2011.

 

1.3       Amendment. Landlord and Tenant desire to amend the Lease to reflect
the early termination of a portion of the Third Floor Space (the "Terminated
Space"), consisting of all of the Third Floor Space other than the Third Floor
Remainder Space (as hereinafter defined). Landlord and Tenant have agreed to
extend the Lease Term with respect to a portion of the Third Floor Space,
consisting of approximately 8,442 rentable square feet as measured pursuant to
guidelines generally established by the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996 and more particularly shown on Exhibit
"A" attached hereto (the "Third Floor Remainder Space"), upon and subject to the
terms and conditions set forth hereinbelow.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

2.Reduction of Premises.       2.1      Reduction.

 

(a)       Effective as of 11:59 p.m. on April 30, 2011 (the "Partial Termination
Date"), without affecting the continued validity and effectiveness of the Lease,
the Lease shall terminate for all purposes with respect to the Terminated Space
only; provided however that any liabilities or obligations that survive
termination of the Lease in accordance with its terms shall survive such
termination. Tenant (and all persons claiming by, through or under Tenant) shall
vacate the Terminated Space, remove all furniture, trade fixtures, personal
property, workstations, equipment, computers and all communications and computer
wires and cabling located in or exclusively serving the Terminated Space, and
repair any damage caused by such removal. Tenant shall otherwise surrender and
deliver exclusive possession of the Terminated Space to Landlord in its
presently existing condition, with no obligation to remove any Alterations
therefrom or to make any repairs, except for the repair of any damage to such
space (beyond normal wear and tear) occurring after the date of this Agreement
and/or caused by Tenant's removal of wiring and cabling. Tenant shall have until
May 21, 2011 (the "Surrender Deadline") to comply with the requirements of the
foregoing two (2) sentences (collectively, the "Surrender Requirements"), and
Tenant shall have the right to access the Terminated Space until the Surrender
Deadline to perform the Surrender Requirements (but not for the conduct of
business); provided that all insurance requirements and indemnity obligations
shall remain in effect with respect to the Terminated Space during such
prolonged access period.

 

 

 



 1 

 

 

(b)       Notwithstanding anything to the contrary set forth in this Agreement,
if Tenant has failed to satisfy the Surrender Requirements by the Surrender
Deadline, Article 16 of the Original Lease shall apply for each day after the
Surrender Deadline that Tenant fails to satisfy the Surrender Requirements,
without regard to the last sentence thereof and provided that Landlord shall be
entitled to damages incurred by Landlord due to the loss of prospective third
party tenants or delay in delivery the Premises or any portion thereof to
prospective third-party tenants resulting from Tenant's holdover without regard
to clauses (a) and (b) of Article 16 of the Original Lease.

 

2.2       Terminated Space Rent Forgiveness. In consideration of Tenant's
entering into this Agreement and extending the Lease Term with respect to the
Third Floor Remainder Space for five (5) years, Tenant shall not be obligated to
pay Base Rent for the Terminated Space after February 1, 2011 (subject to
Paragraph 2.1(b) above); provided, however, that Tenant shall pay all Additional
Rent otherwise due under the Lease with respect to the Terminated Space
(including, without limitation, Additional Rent for Direct Expenses) until the
date that Tenant satisfies the Surrender Requirements. Tenant has already paid
Base Rent for the Terminated Space for the months of February 2011 and March
2011 and, therefore, Tenant shall be entitled to a rent credit in the amount of
the Base Rent previously paid for the Terminated Space for the period on and
after February 1, 2011, which credit shall be applied to Tenant's installments
of Rent next coming due after mutual execution of this Agreement. If there is an
Event of Default under the Lease as amended hereby which results in the early
termination of the Lease, then as part of the recovery permitted Landlord under
the Lease, Landlord shall be entitled to a recovery of the Base Rent forgiven
pursuant to this Paragraph; i.e., such Base Rent shall not be deemed to have
been forgiven or abated, but shall become immediately due and payable as unpaid
Rent which had been earned at the date of default.

 

2.3       Demising; Representations.

 

(a)       Landlord shall, at Landlord's cost and expense pursuant to a demising
plan prepared by Landlord's architect and mutually reasonably agreed upon by
Tenant, demise the Terminated Space from the Third Floor Remainder Space in
order to create two (2) separately leaseable suites in compliance with
applicable codes and laws, including any necessary separation of the Building's
electrical, plumbing, mechanical and fire/life safety systems and extension of
the existing corridor (collectively, the "Demising Work"). The Demising Work
will be performed by contractors engaged by Landlord, pursuant to a schedule
mutually reasonably agreed upon by Landlord and Tenant. The Demising Work shall
not include, and Tenant shall be solely responsible for, (i) any necessary
separation of Tenant's communications or computer wires and cables, (ii) any
costs associated with Tenant's furniture, equipment or other personal property,
and (iii) the finishing of the side of the demising wall in the Third Floor
Remainder Space. The exact location of the demising wall shall be subject to all
Applicable Laws (including, without limitation, fire codes) and shall be subject
to Landlord's final approval; provided that Landlord shall use good faith
efforts to locate the demising wall in the location shown on Exhibit "A", as
long as such location is in compliance with all Applicable Laws (including,
without limitation, fire codes). Tenant acknowledges that there will be
inconveniences, such as noise and dust associated with the Demising Work, and
the necessity for movement of personnel and furniture and equipment in
connection therewith. Landlord shall not be responsible for any annoyance,
inconvenience or injury to Tenant's business resulting from the Demising Work
and Tenant will neither expect nor receive any abatement of Rent with respect
thereto. Tenant shall reasonably cooperate with Landlord with respect to
Landlord's performance of the Demising Work (including, without limitation,
promptly reviewing plans related to the Demising Work if requested by Landlord).
Tenant and Landlord shall work together in good faith to cause the Demising Work
to be completed in a commercially reasonable cost efficient manner and on a
timely basis without payment of overtime for work performed after hours;
provided, however, that (i) Landlord shall use commercially reasonable efforts
to minimize interference with Tenant's business operations during the conduct of
the Demising Work, and (ii) any work that materially interferes with Tenant's
business operations shall be performed during non-business hours. At Tenant's
cost (but subject to application of the Tenant Improvement Allowance pursuant to
Section 5.2 below), after Landlord has installed the new demising wall, Tenant
shall finish the side of the wall in the Third Floor Remainder Space using
Building standard materials and finishes reasonably approved by Landlord, and
otherwise upon the terms and conditions of Article 8 of the Original Lease.

 

(b)       Tenant represents and warrants to Landlord, as of the date of Tenant's
execution of this Agreement, that (i) Tenant has not assigned or sublet all or
any portion of its interest in the Lease with respect to the Terminated Space;
(ii) no other person, firm or entity has any right, title or interest in the
Lease with respect to the Terminated Space; and (iii) Tenant has the full right,
legal power and actual authority to enter into this Agreement without the
consent of any person, firm or entity. The person(s) executing this Agreement on
behalf of Tenant represent and warrant to Landlord that they are duly authorized
to execute and deliver this Agreement on Tenant's behalf in accordance with a
duly adopted resolution of the board of directors of Tenant, a copy of which is
to be delivered to Landlord upon written request, and in accordance with the
Bylaws of Tenant, and that the Lease as amended by this Agreement is binding
upon Tenant in accordance with its terms. Tenant further represents and warrants
to Landlord that as of the date of Tenant's execution of this Agreement, there
are no mechanic's liens or other liens encumbering all or any portion of the
Terminated Space, by virtue of any act or omission on the part of Tenant, its
contractors, agents, employees, successors or assigns. Notwithstanding the
termination of the Lease with respect to the Terminated Space, the
representations and warranties set forth in this Paragraph 2.2(b) shall survive
the termination of the Lease with respect to the Terminated Space and Tenant
shall be liable to Landlord for any inaccuracy or any breach thereof.

 

 

 



 2 

 



3.                Extension.

 

3.1       Extension Term. The Lease Term with respect to the Third Floor
Remainder Space is hereby extended for a period of five (5) years (the
"Extension Term"), commencing on February 1, 2011 (the "Extension Term
Commencement Date") and expiring on January 31, 2016 unless sooner terminated
pursuant to the Lease as amended hereby. Except as set forth in this Agreement,
all of the terms and conditions of the Lease shall continue to apply during the
Extension Term. The Lease Term with respect to Suite 625 shall expire as
scheduled on June 30, 2011. From and after June 30, 2011, all references in the
Lease to the "Premises" shall mean only the Third Floor Remainder Space.
Notwithstanding any contrary provision of the Lease, upon the expiration or
earlier termination of the Lease, Tenant shall, at Tenant's cost, remove all
communications and computer wires and cables located in or exclusively serving
the Premises, except as may be designated in writing by Landlord, and repair any
damage caused by such removal.

 

3.2       Renewal Term. Tenant shall continue to have the Renewal Option set
forth in Section 2.2 of the Original Lease, except that (i) the Renewal Notice
shall be given to Landlord no earlier than January 31, 2015 and no later than
April 30, 2015, and (ii) all references in Section 2.2 of the Original Lease to
the "initial Term" shall be deemed to refer to the Extension Term.

 

4.                Extension Term Rent.

 

4.1       Base Rent. Commencing on the Extension Term Commencement Date and
continuing through the Extension Term, Tenant shall pay Base Rent for the Third
Floor Remainder Space as follows:

 

Period of Time 

Monthly

Base Rent

        February 1, 2011— January 31, 2012  $24,481.80  February 1, 2012 —
January 31, 2013  $25,216.25  February 1, 2013 — January 31, 2014  $25,972.74 
February 1, 2014 — January 31, 2015  $26,751.92  February 1, 2015 — January 31,
2016  $27,554.48 

 

The Added Space Base Rent payable for Suite 625 through June 30, 2011 shall
continue to be as set forth in Section 4.1 of the First Amendment.

 



4.2       Additional Rent. During the Extension Term, Tenant shall continue to
pay Additional Rent for Direct Expenses for the Third Floor Remainder Space in
accordance with the terms of the Lease, provided that (i) Tenant's Share for the
Third Floor Remainder Space shall be approximately 1.544%; (ii) the Base Year
with respect to the Third Floor Remainder Space shall be the calendar year 2011;
and (iii) Section 4.2(d)(10) of the Original Lease shall be deleted, and the
2011 Base Year and all subsequent Expense Years shall include the cost of
payroll for clerks and attendants, garage keepers liability insurance, parking
management fees, tickets and uniforms and all other costs directly incurred in
operating the parking facilities serving the Project. Through June 30, 2011, the
Additional Rent payable for Suite 625 shall continue to be as set forth in
Section 4.2 of the First Amendment.

 

 

 



 3 

 

 

5.                Improvement of Third Floor Remainder Space.

 

5.1       Acceptance. Without limiting Landlord's obligations set forth in
Article 7 of the Original Lease, Tenant shall accept the Third Floor Remainder
Space in its "as-is" condition on the Extension Term Commencement Date, and,
subject to Landlord's obligation to perform the Demising Work, Landlord shall
have no obligation to improve, repair, restore or refurbish the Third Floor
Remainder Space except as otherwise specifically provided in this Article 5.
Except as otherwise expressly provided in the Lease, Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises, the Building or any other portion of the
Project, including without limitation, any representation or warranty with
respect to the suitability or fitness of the Premises, the Building or any other
portion of the Project for the conduct of Tenant's business.

 

5.2       Allowance. Tenant shall be provided with an allowance (the "Tenant
Improvement Allowance") of Forty-Six Thousand Four Hundred Thirty-One Dollars
($46,431) (equivalent to $5.50 per rentable square foot of the Third Floor
Remainder Space). The Tenant Improvement Allowance shall be used by Tenant for
Alterations to the Third Floor Remainder Space (including costs associated with
space planning, construction drawings, construction management and permit fees,
but expressly excluding costs for furniture, fixtures, equipment and other
personal property), which Alterations shall be conducted in accordance with, and
subject to, the provisions of Article 8 of the Original Lease, as modified by
this Section 5.2; provided that Landlord shall respond to Tenant's submittals of
plans and specifications for work in the Third Floor Remainder Space within five
(5) business days after receipt thereof. All Alterations shall also be performed
in accordance with Landlord's Wilshire Courtyard Rules and Regulations Governing
Construction. Landlord will allow Tenant to use a reputable general contractor,
experienced in the construction of tenant improvements in Comparable Buildings,
selected by Tenant for the improvement of the Third Floor Remainder Space
hereunder, subject to Landlord's reasonable approval. All subcontractors used by
Tenant for the Alterations shall be from Landlord's approved vendor list.
Landlord hereby pre-approves WOLCOTT Architecture/Interiors as architect.
Portions of the Tenant Improvement Allowance shall be advanced to Tenant within
thirty (30) days after Tenant has delivered to Landlord copies of the original
invoices for Tenant's work or labor performed and materials or supplies
furnished in connection with such work; provided that in no event shall Landlord
be obligated to disburse any of the Tenant Improvement Allowance after March 31,
2012, and Tenant shall not make more than three (3) separate disbursement
requests. Tenant shall obtain such verification, reports and lien waivers and
releases from contractors, subcontractors and materialmen and shall satisfy such
other standard construction loan disbursement conditions as reasonably may be
required by Landlord. Landlord shall not be required to pay more than the Tenant
Improvement Allowance toward all costs, expenses and charges related to Tenant's
Alterations, and Tenant shall be responsible for the remaining portion of any
payment required.

 

6.         Parking. Effective as of the Extension Term Commencement Date,
Section 9 of the Summary in the Original Lease is hereby amended and restated to
provide as follows: "Up to three (3), but no less than two (2), unreserved
parking passes for every 1,000 square feet of Rentable Area of the Premises.
Subject to the terms of Article 28 of the Lease, Tenant may elect to convert up
to two (2) unreserved parking passes to reserved parking passes." At any time
that any of Tenant's reserved parking spaces are not being parked in for any
extended period of time (i.e., several days at a time), Tenant shall use best
efforts to cause its employees that hold unreserved parking passes to park in
such reserved parking spaces during the time the reserved spaces are not being
used. Tenant shall pay Landlord for all parking passes rented by Tenant the
prevailing rate charged from time to time at the location of such passes,
provided that for the first (1st) year of the Extension Term, Tenant shall
receive a discount of 10% off the prevailing rate for unreserved parking passes.
The provisions of this Article 6 shall be inapplicable with respect to Suite
625. Article 5 of the First Amendment shall continue to govern with respect to
parking rights and obligations pertaining to Suite 625 through June 30, 2011.

 

7.         Antenna. During the Extension Term, Tenant shall continue to have the
rights set forth in Article 9 of the First Amendment.

 

 

 



 4 

 

 

8.         Signage.

 

8.1       Monument Signage. Tenant shall have the right, at Tenant's sole cost
and expense, to retain its existing Monument Signage during the Extension Term,
subject to the terms and conditions of Section 8.3 of the First Amendment;
provided, however, that at any time either Landlord or Tenant may terminate
Tenant's right to the Monument Signage upon thirty (30) days prior written
notice to the other.

 

8.2       Suite Signage. Tenant shall have the right, at Tenant's sole cost and
expense, to retain its currently-existing suite signage and listings in the
Building directory during the Extension Term, except with respect to Suite 625.
Sections 8.1 and 8.2 of the First Amendment (which pertain to signage for Suite
625) shall remain in effect until June 30, 2011, after which they shall be of no
further force or effect.

 

9.         Security.

 

9.1       Security Deposit. Landlord currently holds the Security Deposit in the
amount of Forty-Four Thousand Five Hundred Twenty-Two and 80/100 Dollars
($44,522.80). Tenant represents and warrants to Landlord that Voyager (as
defined in Article 11 below) has assigned to Tenant all of Voyager's right,
title and interest in and to the Security Deposit, and Landlord acknowledges
receipt of a letter from Voyager to Landlord dated March 16, 2011 confirming the
same. Promptly after Tenant satisfies the Surrender Requirements, Landlord shall
refund Sixteen Thousand Nine Hundred Sixty-Eight and 32/100 Dollars ($16,968.32)
of the Security Deposit the "Refunded Amount") to Tenant. The required amount of
the Security Deposit for the Extension Term shall be Twenty-Seven Thousand Five
Hundred Fifty Four and 48/100 Dollars ($27,554.48), which amount Landlord shall
hold throughout the Extension Term in accordance with the terms of Article 21 of
the Original Lease.

 

9.2       Guaranty. Tenant acknowledges that bwin.party digital entertainment
plc ("Guarantor") shall execute and deliver a Guaranty of Lease in the form
attached hereto as Exhibit "B" (the "Guaranty").

 

10.          Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Agreement, except for Transwestern (as Landlord's
representative) and Jones Lang LaSalle and Studley (as Tenant's representatives)
(collectively, "Brokers"), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this Agreement. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than Brokers, occurring by, through, or under the
indemnifying party. Landlord covenants and agrees to pay all real estate
commissions due in connection with this Agreement to Brokers in accordance with
a commission agreements executed by Landlord.

 

11.          Identity of Tenant. Tenant currently occupies the Third Floor Space
pursuant to a Sublease dated as of November 2, 2009 between Tenant, as
subtenant, and Voyager Oil & Gas, Inc., successor-in-interest to WPT
Enterprises, Inc., a Delaware corporation ("Voyager"), as sublandord (the
"Voyager Sublease"). Voyager currently occupies Suite 625. This Agreement is not
being executed by Voyager; therefore, the Lease as constituted without regard to
this Agreement shall remain binding upon and in effect with respect to Voyager
through the scheduled Lease expiration date of June 30, 2011 (and after June 30,
2011, Voyager shall have no further liability under the Lease). Notwithstanding
the existence of the Voyager Sublease, Tenant represents, warrants and covenants
to Landlord that upon Tenant's execution of this Agreement, Tenant shall be
directly obligated to Landlord for all obligations under the Lease as amended
hereby (except with respect to Suite 625, for which Voyager shall remain liable
through June 30, 2011 per the terms of the Lease).

 

 

 



 5 

 

 

12.          Miscellaneous.

 

12.1 Financial Statements and Credit Reports. At Landlord's request (but no more
often than once per calendar year), Tenant shall deliver to Landlord a copy of
Tenant's then most recently prepared financial statement. Tenant hereby
authorizes Landlord to obtain a credit report on Tenant once per calendar year,
and shall execute such further authorizations as Landlord may reasonably require
in order to obtain such credit report.

 

12.2 Certain Deletions. Sections 1.3 and 28.3 of the Original Lease are hereby
deleted.

 

12.3 Insurance. In addition to the insurance requirements set forth in Article
10 of the Original Lease, Tenant shall obtain and maintain in effect following
the date of this Agreement and continuing throughout the Extension Term (a)
Business Auto Liability insurance covering owned, non-owned and hired vehicles
with a limit of not less than $1,000,000 per occurrence; and (b) employer's
liability insurance with a primary limit of not less than $500,000 bodily injury
each accident; $500,000 bodily injury by disease — each person; and $500,000
bodily injury by disease policy limit.

 

12.4 Lease Ratified. Except as specifically amended or modified herein, each and
every term, covenant, and condition of the Lease as amended is hereby ratified
and shall remain in full force and effect.

 

12.5 Successors. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their legal representatives, successors and permitted
assigns.

 

12.6 Governing Law. This Agreement shall be interpreted and construed in
accordance with the law of the State of California.

 

12.7 Limitation Of Liability. The provisions of Section 29.13 of the Original
Lease continue to apply for the benefit of Landlord and the Landlord Parties.
Without limiting the forgoing, the obligations of Landlord under this Agreement
and the Lease are not intended to be and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its or its
investment manager's trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder or under the Lease for any lost profits, damage to
business, or any form of special, indirect or consequential damages.

 

12.8 Counterparts. This Agreement may be executed in one or more counterparts,
and each set of duly delivered identical counterparts that includes all
signatories shall be deemed to be one original document.

 

[Remainder of page intentionally left blank; signatures on following page]

 

 

 



 6 

 

 

Signature page for Second Amendment to Lease bearing the date of January 31,
2011, between

RREEF AMERICA REIT II CORP. BBBB, a Maryland corporation, as Landlord and

WPT ENTERPRISES, INC., a Nevada corporation, as Tenant

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

  LANDLORD:       RREEF AMERICA REIT II CORP. BBBB,   a Maryland corporation    
      By: /s/ Robert E. Andrews                          Robert E. Andrews  
Vice President       TENANT:       WPT ENTERPRISES, INC.,   a Nevada corporation
      By: /s/ Steve Heller                          Steve Heller   Chief
Executive Officer       By: /s/ Adam Pliska                          Adam Pliska
  President









 

 

 

 

 

 

 



 7 

 

 



EXHIBIT A

 

WILSHIRE COURTYARD

OUTLINE OF THIRD FLOOR REMAINDER SPACE

 

attached to and made a part of the Second Amendment to Lease bearing the
Lease Reference Date of January 31, 2011 between
RREEF AMERICA REIT II CORP. BBBB, a Maryland corporation, as Landlord and
WPT ENTERPRISES, INC., a Nevada corporation, as Tenant. This Exhibit A is
intended only to show the
general layout of the Third Floor Remainder Space as of the date of the Second
Amendment to Lease. It does
not in any way supersede any of Landlord's rights with respect to arrangements
and/or locations of public
parts of the Building and changes in such arrangements and/or locations. It is
not to be scaled; any
measurements or distances shown should be taken as approximate.

 

 

 

SEE NEXT PAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-1 

 





 

 

[image_203.jpg]

#350 USF: 7,080 ■ RSF: 8,442 KEY PLAN NOTTO SCALE [djh:/228728_7.DOC/4511.020] A
- 2 Landlord Tin Wilshir e Co u d WPT Enterprises, c.



 

 



 A-2 

 

 

 

 

 

 

EXHIBIT B

 

WILSHIRE COURTYARD
GUARANTY OF LEASE

 

attached to and made a part of the Second Amendment to Lease bearing the
Lease Reference Date of January 31, 2011 between
RREEF AMERICA REIT II CORP. BBBB, a Maryland corporation, as Landlord and
WPT ENTERPRISES, INC., a Nevada corporation, as Tenant

STARTS ON FOLLOWING PAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 B-1 

 

 

GUARANTY OF LEASE
 

WPT ENTERPRISES, INC., a Nevada corporation ("Tenant"), and RREEF AMERICA REIT
II CORP. BBBB, a Maryland corporation ("Landlord") are parties to that certain
Lease dated September 24, 2004, as amended by that certain Amendment to Lease
dated March 21, 2006 and that certain Second Amendment to Lease (the "Second
Amendment") dated January 31, 2011 (collectively, the "Lease"), for premises in
the Building located at 5700 Wilshire Boulevard in Los Angeles, California, as
more particularly described in the Lease. The undersigned (hereinafter,
"Guarantor"), has agreed to guaranty the performance of Tenant under the Lease
on the terms set forth herein. This Guaranty is a guaranty of payment and
performance of Tenant's obligations under the Lease, and not of collectibility.
Guarantor hereby acknowledges that it will benefit from the Lease to Tenant, in
that Guarantor is Tenant's parent company. Landlord would not execute the Second
Amendment if Guarantor did not execute and deliver to Landlord this Guaranty of
Lease. Therefore, in consideration of the execution of the Second Amendment by
Landlord and for other valuable consideration, the receipt of which is hereby
acknowledged, Guarantor hereby agrees as follows:

 

1.       Guarantor acknowledges that Landlord is relying upon Guarantor's
covenants herein in entering into the Second Amendment with Tenant, and
Guarantor undertakes to perform its obligations hereunder promptly and in good
faith.

 

2.       Guarantor hereby unconditionally guarantees and promises on demand:

 

(a)                to pay to Landlord in lawful money of the United States all
rents and other sums reserved in the Lease in the amounts, at the times and in
the manner set forth in the Lease;

 

(b)                to perform, at the time and in the manner set forth in the
Lease, all of the terms, covenants and conditions therein required to be kept,
observed, or performed by Tenant; and

 

(c)                to pay all debts, liabilities, and other amounts including,
without limitation, all Base Rent, Additional Rent, Rent, and all other rents as
defined in the Lease, due or to become due to Landlord under the Lease,
liquidated or unliquidated.

 

3.       Guarantor shall pay all of the foregoing amounts and perform all of the
foregoing terms, covenants, and conditions notwithstanding that the Lease shall
be void or voidable as against Tenant or any of Tenant's creditors, including a
trustee in bankruptcy of Tenant, by reason of any fact or circumstance
including, without limiting the generality of the foregoing, failure by any
person to file any document or to take any other action to make the Lease
enforceable in accordance with their terms. Guarantor hereby waives any right it
may have to claim that the underlying obligations of Tenant under the Lease are
unenforceable.

 

4.       This Guaranty is a continuing one and shall terminate only on the full
payment of all rents and all other sums due under the Lease and the performance
of all of the terms, covenants, and conditions therein required to be kept,
observed, or performed by the Tenant, including such payment and performance
under agreements made a part of said Lease after the satisfaction of all
obligations under the Lease and all earlier agreements with respect thereto.

 



5.       Guarantor authorizes Landlord, without notice or demand, and without
affecting Guarantor's liability hereunder, from time to time to:

 

(a)                change the amount, time, or manner of payment of rent or
other sums reserved in the Lease, by written amendment to the Lease;

 

(b)                change any of the terms, covenants, conditions, or provisions
of the Lease, by written amendment to the Lease;

 

(c)                amend, modify, change, or supplement the Lease, by written
amendment to the Lease;

 

(d)                assign Landlord's interest in the Lease or the rents and
other sums payable under the Lease;

 

 

 



 B-2 

 

 

(e)                consent to Tenant's assignment of the Lease or to the
sublease of all, or any portion, of the premises covered by the Lease;

 

(f)                 take and hold security for the payment of this Guaranty or
the performance of the Lease, and exchange, enforce, waive, and release any such
security; and

 

(g)                apply such security and direct the order or manner of sale
thereof as Landlord in its discretion may determine.

 

6.       No failure or delay on Landlord's part in exercising any power, right
or privilege hereunder shall impair or be construed as a waiver of any such
power, right or privilege.

 

7.       Landlord may, without notice, assign this Guaranty in whole or in part
in conjunction with an assignment of Landlord's interest in the Lease. Guarantor
shall not assign this Guaranty without the prior written consent of Landlord,
which may be withheld in Landlord's sole discretion, and no assignment of this
Guaranty shall waive or release any obligation of Guarantor hereunder.
Notwithstanding the foregoing, without Landlord's consent, (a) Guarantor may
assign this Guaranty to an entity which assumes this Guaranty and controls, is
under common control with or is controlled by Guarantor, provided that such
entity has liquid assets and a tangible net worth (not including goodwill as an
asset) of at least substantially the same value as the liquid assets and net
worth of Guarantor as of the date of this Guaranty, as evidenced by audited
financial statements provided to Landlord; and (b) this Guaranty shall be
automatically assigned to and assumed by any entity (i) that acquires all or
substantially all of Guarantor's assets or (ii) into which or with which
Guarantor is merged or consolidated. For purposes of the foregoing sentence, the
word "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the controlled
entity. No assignment of this Guaranty shall waive or release any obligation of
Guarantor hereunder, unless the Guaranty is assigned and assumed pursuant to
Subparagraphs 7(a) or (b) immediately above. No assignment by Guarantor under
Subparagraph 7(a) above shall be effective until Landlord has received an
assumption document executed by the assignee, in a form reasonably acceptable to
Landlord and its counsel, together with the required audited financial
statements. In the event of any permitted assignment of Guarantor's interest
hereunder, Guarantor shall within ten (10) days of such assignment give notice
to Landlord of Guarantor's agent for service of process in the United States.

 

8.       If Tenant does not pay any sum when due under the Lease or perform any
other obligation Tenant is obligated to perform pursuant to the terms of the
Lease, upon the expiration of the applicable cure period, if any, Landlord, in
its sole discretion, may proceed directly against Guarantor under this Guaranty
without first proceeding against Tenant or exhausting any of its rights or
remedies against Tenant. Guarantor waives and relinquishes all rights and
remedies accorded by applicable law to guarantors and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to, any
right to require Landlord to:

 

(a)                proceed against Tenant or any person;

 

(b)                proceed against or exhaust any security held from Tenant or
pursue any other remedy in Landlord's power before proceeding against Guarantor;

 

(c)                notify Guarantor of any default by Tenant in the payment of
any rent or other sums reserved in the Lease or in the performance of any term,
covenant, or condition therein required to be kept, observed, or performed by
Tenant.

 

9.       Guarantor waives:

 

(a)                any defense arising by reason of any disability or other
defense of Tenant or by reason of the cessation from any cause whatsoever of the
liability of Tenant, excepting only a termination of Tenant's obligations under
the Lease with Landlord's prior written consent;

 

(b)                [intentionally deleted];

 

 

 



 B-3 

 

 

(c)                any defense that may arise by reason of the incapacity, lack
of authority, death or disability of any other person or persons or the failure
of Landlord to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons;

 

(d)                any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal;

 

(e)                provided that the terms of Article 15 below are complied
with, any defense based on improper venue or jurisdiction;

 

(f)                 any right to plead that it is the alter ego of Tenant as a
defense to its liability hereunder or the enforcement of this Guaranty;

 

(g)                any duty on the part of Landlord to disclose to Guarantor any
facts Landlord may now or hereafter know about Tenant, regardless of whether
Landlord has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Tenant
and of all circumstances bearing on the risk of non-payment or non-performance
of any obligations hereby guaranteed; and

 

(h)       any defense arising because of Landlord's election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code.

 

Without limiting the generality of the foregoing or any other provisions hereof,
Guarantor expressly waives any and all benefits which might otherwise be
available to Guarantor under California Civil Code Sections 2809, 2810, 2819,
2839, 2845, 2847, 2848, 2849, 2850, 2899 and 3433. Until the payment of all
rents and all other sums due under the Lease and the performance of all of the
terms, covenants, and conditions therein required to be kept, observed or
performed by Tenant, Guarantor shall have no right of subrogation, and waives
any right to enforce any remedy which Landlord now has or may hereafter have
against Tenant, and waives any benefit of, and any right to participate in any
security now or hereafter held by Landlord. Guarantor waives all presentments,
demands for performance, notices of nonperformance, protests, notices of
protests, notices of dishonor, and notices of acceptance of this Guaranty.

 

10.            The person(s) executing this Guaranty on behalf of Guarantor
represent and warrant to Landlord that they are duly authorized to execute and
deliver this Guaranty on Guarantor's behalf, and that this Guaranty is binding
upon Guarantor in accordance with its terms.

 

11.            Guarantor hereby represents and warrants to Landlord that
Guarantor has had the opportunity to review the matters discussed and
contemplated by the Lease, including the remedies Landlord may pursue against
Tenant in the event of a default under the Lease, and Tenant's financial
condition and ability to perform under the Lease. Guarantor agrees to keep fully
informed on all aspects of Tenant's financial condition and the performance of
Tenant's obligations to Landlord and acknowledges and agrees that Landlord has
no duty to disclose to Guarantor any information pertaining to Tenant.

 

12.            Guarantor shall pay reasonable attorneys' fees and all other
reasonable costs and expenses which may be incurred by Landlord in the
enforcement of this Guaranty.

 

13.            The obligations of Guarantor under this Guaranty are joint and
several and are independent of the obligations of Tenant. A separate action or
actions may be brought and prosecuted against Guarantor, whether or not an
action is brought against Tenant or whether Tenant is joined in any such action
or actions.

 

 

 



 B-4 

 

 

14.            This Guaranty shall inure to the benefit of Landlord, its
successors and assigns, and shall be binding on the heirs, personal
representatives, successors and assigns of Guarantor.

 

15.            This Guaranty shall be governed by and interpreted according to
the laws of the State of California. As a further inducement to Landlord to make
and enter into the Second Amendment and in consideration thereof, with respect
to any action brought under or arising out of this Guaranty, Guarantor hereby
consents to the jurisdiction and venue of any competent court within the State
of California and consents to service of process by any means authorized by
California law. Guarantor represents and warrants to Landlord that Guarantor's
agent for service of process in the United States is currently Adam Pliska,
whose address is 5700 Wilshire Boulevard, Suite 350, Los Angeles, California
90036. In the event of a change of the name and/or address of Guarantor's agent
for service of process in the United States, Guarantor shall provide Landlord
with prompt notice thereof. Except as provided in any other written agreement
now or at any time hereafter in force between Landlord and Guarantor, this
Guaranty shall constitute the entire agreement of Guarantor with Landlord with
respect to the subject matter hereof, and no representation, understanding,
promise or condition concerning the subject matter hereof shall be binding upon
Landlord unless expressly stated herein.

 

16.             If any provision or portion of this Guaranty is declared or
found by a court of competent jurisdiction to be unenforceable or null and void,
such provision or portion thereof shall be deemed stricken and severed from this
Guaranty, and the remaining provisions and portions thereof shall continue in
full force and effect.

 

17.             All notices, statements, reports or other communications
required or permitted hereunder (individually, a "Notice") shall be in writing
and shall be given to such party at its address set forth below or such address
as such party may hereafter specify for the purpose by Notice to the other party
listed below. Each Notice shall be deemed delivered to the party to whom it is
addressed (a) if personally served or delivered, upon delivery, (b) if given by
overnight courier with courier charges prepaid, twenty-four (24) hours after
delivery to said overnight courier, or (c) if given by any other means, upon
delivery when delivered at the address specified below.

 



  If to Landlord:       RREEF America REIT II Corp. BBBB   5750 Wilshire
Boulevard   Los Angeles, California 90036   Attention: Building Manager      
with a copy to:       Gilchrist & Rutter Professional Corporation   1299 Ocean
Avenue, Suite 900   Santa Monica, CA 90401   Attention: Diane Hvolka

 

 

 



 B-5 

 

 

  If to Guarantor:       bwin.party digital entertainment plc   711 Europort
Avenue   Gibraltar   Attention: Legal Department       with a copy to:       WPT
Enterprises       5700 Wilshire Boulevard, Suite 350   Los Angeles, California
90036   Attention: Adam Pliska

 

























18.       This Guaranty constitutes the entire and exclusive agreement between
Landlord and Guarantor and may be amended, modified or revoked only by an
instrument in writing signed by both Landlord and Guarantor. Landlord and
Guarantor agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the guaranty are merged into and revoked
by this instrument.

 

19.       At Landlord's request (but no more than once per calendar year),
Guarantor shall deliver to Landlord a copy, certified by an officer of Guarantor
as being a true and correct copy, of Guarantor's most recent audited financial
statement, or, if unaudited, certified by Guarantor's chief financiril officer
as being true, complete and correct in all material respect&

 

20, GUARANTOR HEREBY ACKNOWLEDGES THAT GUARAN'FOR HAS BEEN AFFORDED THE
OPPORTUNITY TO READ THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH AN ATTORNEY OF
GUARANTOR'S CHOICE BEFORE SIGNING IT. GUARANTOR ACKNOWLEDGES HAVING READ AND
UNDERSTOOD THE MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty as of April
8, 2011.

 

 

GUARANTOR:

 

bwin.party digital entertainment plc

 

 

By: /s/ Jim Ryan                      

Jim Ryan

Chief Executive Officer

 

 

 



 B-6 

 